Exhibit 10.1
THE J. M. SMUCKER COMPANY
2010 EQUITY AND INCENTIVE COMPENSATION PLAN
     1. Purpose. The purpose of The J. M. Smucker Company 2010 Equity and
Incentive Compensation Plan is to attract and retain Directors, consultants,
officers and other employees of The J. M. Smucker Company, an Ohio corporation,
and its Subsidiaries and to provide to such persons incentives and rewards for
performance.
     2. Definitions. As used in this Plan,
          (a) “Appreciation Right” means a right granted pursuant to Section 5
or Section 9 of this Plan, and will include both Free-Standing Appreciation
Rights and Tandem Appreciation Rights.
          (b) “Base Price” means the price to be used as the basis for
determining the Spread upon the exercise of a Free-Standing Appreciation Right
or a Tandem Appreciation Right.
          (c) “Board” means the Board of Directors of the Company and, to the
extent of any delegation by the Board to a committee (or subcommittee thereof)
pursuant to Section 11 of this Plan, such committee (or subcommittee).
          (d) “Cash Incentive Award” means a cash award granted pursuant to
Section 8 of this Plan.
          (e) “Change in Control” has the meaning set forth in Section 13 of
this Plan.
          (f) “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
          (g) “Common Shares” means the shares of common stock, without par
value, of the Company or any security into which such common shares may be
changed by reason of any transaction or event of the type referred to in
Section 12 of this Plan.
          (h) “Company” means The J. M. Smucker Company, an Ohio corporation,
and its successors.
          (i) “Covered Employee” means a Participant who is, or is determined by
the Board to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).
          (j) “Date of Grant” means the date specified by the Board on which a
grant of Option Rights, Appreciation Rights, Performance Shares, Performance
Units, Cash Incentive Awards or other awards contemplated by Section 10 of this
Plan, or a grant or sale of Restricted Stock, Restricted Stock Units, or other
awards contemplated by Section 10 of this Plan will

 



--------------------------------------------------------------------------------



 



become effective (which date will not be earlier than the date on which the
Board takes action with respect thereto).
          (k) “Detrimental Activity” means:

  (i)   Engaging in any activity, as an employee, principal, agent, or
consultant for another entity that competes with the Company in any actual,
researched, or prospective product, service, system, or business activity for
which the Participant has had any direct responsibility during the last two
years of his or her employment with the Company or a Subsidiary, in any
territory in which the Company or a Subsidiary manufactures, sells, markets,
services, or installs such product, service, or system, or engages in such
business activity.     (ii)   Soliciting any employee of the Company or a
Subsidiary to terminate his or her employment with the Company or a Subsidiary.
    (iii)   The disclosure to anyone outside the Company or a Subsidiary, or the
use in other than the Company’s or a Subsidiary’s business, without prior
written authorization from the Company, of any confidential, proprietary or
trade secret information or material relating to the business of the Company or
its Subsidiaries, acquired by the Participant during his or her employment with
the Company or its Subsidiaries or while acting as a consultant for the Company
or its Subsidiaries thereafter.     (iv)   The failure or refusal to disclose
promptly and to assign to the Company upon request all right, title and interest
in any invention or idea, patentable or not, made or conceived by the
Participant during employment by the Company or any Subsidiary, relating in any
manner to the actual or anticipated business, research or development work of
the Company or any Subsidiary or the failure or refusal to do anything
reasonably necessary to enable the Company or any Subsidiary to secure a patent
where appropriate in the United States and in other countries.     (v)  
Activity that results in Termination for Cause. For the purposes of this
Section, “Termination for Cause” will mean a termination:

  (A)   due to the Participant’s willful and continuous gross neglect of his or
her duties for which he or she is employed; or     (B)   due to an act of
dishonesty on the part of the Participant constituting a felony resulting or
intended to result, directly or indirectly, in his or her gain for personal
enrichment at the expense of the Company or a Subsidiary.

  (vi)   Any other conduct or act determined to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary unless
the Participant acted in good faith and in a manner he or she

2



--------------------------------------------------------------------------------



 



      reasonably believed to be in or not opposed to the best interests of the
Company.

          (l) “Director” means a member of the Board.
          (m) “Effective Date” means, with respect to Cash Incentive Awards, the
date this Plan is approved by the shareholders of the Company and, with respect
to all other awards under this Plan, November 7, 2010 provided that this Plan is
approved by the shareholders of the Company prior to or on such date.
          (n) “Evidence of Award” means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Board that sets
forth the terms and conditions of the awards granted under the Plan. An Evidence
of Award may be in an electronic medium, may be limited to notation on the books
and records of the Company and, with the approval of the Board, need not be
signed by a representative of the Company or a Participant.
          (o) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.
          (p) “Existing Plan” means The J. M. Smucker Company 2006 Equity
Compensation Plan.
          (q) “Free-Standing Appreciation Right” means an Appreciation Right
granted pursuant to Section 5 or Section 9 of this Plan that is not granted in
tandem with an Option Right.
          (r) “Incentive Stock Options” means Option Rights that are intended to
qualify as “incentive stock options” under Section 422 of the Code or any
successor provision.
          (s) “Management Objectives” means the measurable performance objective
or objectives established pursuant to this Plan for Participants who have
received grants of Performance Shares or Performance Units or, when so
determined by the Board, Cash Incentive Awards, Option Rights, Appreciation
Rights, Restricted Stock, Restricted Stock Units, dividend credits and other
awards pursuant to this Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of the Subsidiary, division, department, region or
function within the Company or Subsidiary in which the Participant is employed.
The Management Objectives may be made relative to the performance of other
companies or subsidiaries, divisions, departments, regions or functions within
such other companies, and may be made relative to an index or one or more of the
performance criteria themselves. The Board may grant awards subject to
Management Objectives that are either Qualified Performance-Based Awards or are
not Qualified Performance-Based Awards. The Management Objectives applicable to
any Qualified Performance-Based Award to a Covered Employee will be based on one
or more, or a combination, of the following metrics:

  (i)   Profits (e.g., operating income, income from continuing operations,
EBIT, EBT, net income, earnings per share, segment profit, residual or

3



--------------------------------------------------------------------------------



 



      economic earnings — these profitability metrics could be measured before
certain specified special items and subject to GAAP definition);     (ii)   Cash
Flow (e.g., EBITDA, adjusted EBITDA, operating cash flow, cash from operations,
total cash flow, free cash flow, cash flow in excess of cost of capital,
residual cash flow, or cash flow return on investment);     (iii)   Returns
(e.g., profits or cash flow returns on: assets, invested capital, net capital
employed, and equity);     (iv)   Working Capital (e.g., working capital divided
by sales, days’ sales outstanding, days’ sales in inventory, and days’ sales in
payables);     (v)   Profit Margins (e.g., profits divided by net sales);    
(vi)   Liquidity Measures (e.g., debt-to-capital, debt-to-EBITDA, total debt
ratio);     (vii)   Sales Growth, Cost Initiative and Stock Price Metrics (e.g.,
net sales, net sales growth, stock price appreciation, total return to
shareholders, administrative costs divided by net sales, cost reduction targets,
and selling, administrative and distribution costs divided by net sales); and  
  (viii)   Strategic Initiatives Key Deliverable Metrics consisting of one or
more of the following: product development, strategic partnering, research and
development, market penetration, geographic business expansion goals, cost
targets, customer satisfaction, employee satisfaction, management of employment
practices and employee benefits, supervision of litigation and information
technology, and goals relating to acquisitions or divestitures of subsidiaries,
affiliates and joint ventures.

     If the Board determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
it conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Board deems appropriate and equitable, except in the case of a
Qualified Performance-Based Award (other than in connection with a Change in
Control) where such action would result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code. In such case, the Board
will not make any modification of the Management Objectives or minimum
acceptable level of achievement with respect to such Covered Employee.
          (t) “Market Value per Share” means, as of any particular date, the
average of the high and low sales prices of the Common Shares as reported on the
New York Stock Exchange Composite Tape or, if not listed on such exchange, on
any other national securities exchange on which the Common Shares are listed, or
if there are no sales on such day, on the next preceding trading day during
which a sale occurred. If there is no regular trading market for such Common
Shares, the Market Value per Share will be determined by the Board.

4



--------------------------------------------------------------------------------



 



          (u) “Non-Employee Director” means a person who is a “Non-Employee
Director” of the Company within the meaning of Rule 16b-3 of the Securities and
Exchange Commission promulgated under the Exchange Act and an “outside director”
within the meaning of Section 162(m) of the Code and the regulations promulgated
thereunder by the U.S. Department of the Treasury.
          (v) “Optionee” means the optionee named in an Evidence of Award
evidencing an outstanding Option Right.
          (w) “Option Price” means the purchase price payable on exercise of an
Option Right.
          (x) “Option Right” means the right to purchase Common Shares upon
exercise of an option granted pursuant to Section 4 or Section 9 of this Plan.
          (y) “Participant” means a person who is selected by the Board to
receive benefits under this Plan and who is at the time a consultant, an
officer, or other employee of the Company or any one or more of its
Subsidiaries, or who has agreed to commence serving in any of such capacities
within 90 days of the Date of Grant, and will also include each non-employee
Director who receives an award under this Plan. The term “Participant” will also
include any person who provides services to the Company or a Subsidiary that are
equivalent to those typically provided by an employee.
          (z) “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.
          (aa) “Performance Share” means a bookkeeping entry that records the
equivalent of one Common Share awarded pursuant to Section 8 of this Plan.
          (bb) “Performance Unit” means a bookkeeping entry awarded pursuant to
Section 8 of this Plan that records a unit equivalent to $1.00 or such other
value as is determined by the Board.
          (cc) “Plan” means The J. M. Smucker Company 2010 Equity and Incentive
Compensation Plan, as may be amended from time to time.
          (dd) “Qualified Performance-Based Award” means any award of Cash
Incentive Awards, Performance Shares, Performance Units, Restricted Stock,
Restricted Stock Units or other awards contemplated under Section 10 of this
Plan, or portion of such award, to a Covered Employee that is intended to
satisfy the requirements for “qualified performance-based compensation” under
Section 162(m) of the Code.
          (ee) “Restricted Stock” means Common Shares granted or sold pursuant
to Section 6 or Section 9 of this Plan as to which neither the substantial risk
of forfeiture nor the prohibition on transfers has expired.

5



--------------------------------------------------------------------------------



 



          (ff) “Restriction Period” means the period of time during which
Restricted Stock Units are subject to restrictions, as provided in Section 7 or
Section 9 of this Plan.
          (gg) “Restricted Stock Unit” means an award made pursuant to Section 7
or Section 9 of this Plan of the right to receive Common Shares or cash at the
end of a specified period. An award of Restricted Stock Units may be described
as an award of “Deferred Stock Units”.
          (hh) “Spread” means the excess of the Market Value per Share on the
date when an Appreciation Right is exercised over the Option Price or Base Price
provided for in the related Option Right or Free-Standing Appreciation Right,
respectively.
          (ii) “Subsidiary” means a corporation, company or other entity (i) at
least 50 percent of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least
50 percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.
          (jj) “Tandem Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 or Section 9 of this Plan that is granted in tandem with
an Option Right.
     3. Shares Available Under the Plan.
          (a) Maximum Shares Available Under Plan.

  (i)   Subject to adjustment as provided in Section 12 of this Plan, the number
of Common Shares that may be issued or transferred (A) upon the exercise of
Option Rights or Appreciation Rights, (B) in payment of Restricted Stock and
released from substantial risks of forfeiture thereof, (C) in payment of
Restricted Stock Units, (D) in payment of Performance Shares or Performance
Units that have been earned, (E) as awards to non-employee Directors, (F) as
awards contemplated by Section 10 of this Plan, or (G) in payment of dividend
equivalents paid with respect to awards made under the Plan will not exceed in
the aggregate 7,000,000 Common Shares plus, as of the Effective Date, the number
of Common Shares available for awards under the Existing Plan on the Effective
Date. Such shares may be shares of original issuance or treasury shares or a
combination of the foregoing.     (ii)   Common Shares covered by an award
granted under the Plan will not be counted as used unless and until they are
actually issued and delivered to a Participant and, therefore, the total number
of shares available under the Plan as of a given date will not be reduced by any
shares relating to prior

6



--------------------------------------------------------------------------------



 



      awards that have expired or have been forfeited or cancelled. Upon payment
in cash of the benefit provided by any award granted under the Plan, any Common
Shares that were covered by that award will again be available for issue or
transfer hereunder. Notwithstanding anything to the contrary contained herein:
(A) if Common Shares are tendered or otherwise used in payment of the Option
Price of an Option Right the total number of shares covered by the Option Right
being exercised will reduce the aggregate plan limit described above; (B) Common
Shares withheld by the Company to satisfy the tax withholding obligation will
count against the plan limit described above; and (C) the number of Common
Shares covered by an Appreciation Right, to the extent that it is exercised and
settled in Common Shares, and whether or not shares are actually issued to the
Participant upon exercise of the right, will be considered issued or transferred
pursuant to the Plan. In the event that the Company repurchases shares with
Option Right proceeds, those shares will not be added to the aggregate plan
limit described above. If, under this Plan, a Participant has elected to give up
the right to receive compensation in exchange for Common Shares based on fair
market value, such Common Shares will not count against the aggregate plan limit
described above.

          (b) Life of Plan Limits. Notwithstanding anything in this Section 3,
or elsewhere in this Plan, to the contrary and subject to adjustment as provided
in Section 12 of this Plan:

  (i)   The aggregate number of Common Shares actually issued or transferred by
the Company upon the exercise of Incentive Stock Options will not exceed
7,000,000 Common Shares.     (ii)   Awards will not be granted under Section 9
or Section 10 of the Plan to the extent they would involve the issuance of more
than 350,000 shares in the aggregate.

          (c) Individual Participant Limits. Notwithstanding anything in this
Section 3, or elsewhere in this Plan to the contrary, and subject to adjustment
as provided in Section 12 of this Plan:

  (i)   No Participant will be granted Option Rights or Appreciation Rights, in
the aggregate, for more than 1,000,000 Common Shares during any calendar year.  
  (ii)   No Participant will be granted Qualified Performance-Based Awards of
Restricted Stock, Restricted Stock Units, Performance Shares or other awards
under Section 10 of this Plan, in the aggregate, for more than 400,000 Common
Shares during any calendar year.     (iii)   Notwithstanding any other provision
of this Plan to the contrary, in no event will any Participant in any calendar
year receive a Qualified

7



--------------------------------------------------------------------------------



 



      Performance-Based Award of Performance Units having an aggregate maximum
value as of their respective Dates of Grant in excess of $7,000,000.     (iv)  
In no event will any Participant in any calendar year receive a Qualified
Performance-Based Award that is a Cash Incentive Award having an aggregate
maximum value in excess of $7,000,000.

     4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant may utilize any or all of the
authorizations contained in the following provisions:
          (a) Each grant will specify the number of Common Shares to which it
pertains subject to the limitations set forth in Section 3 of this Plan.
          (b) Each grant will specify an Option Price per share, which may not
be less than the Market Value per Share on the Date of Grant.
          (c) Each grant will specify whether the Option Price will be payable
(i) in cash or by check acceptable to the Company or by wire transfer of
immediately available funds, (ii) by the actual or constructive transfer to the
Company of Common Shares owned by the Optionee for at least six months (or other
consideration authorized pursuant to Section 4(d) of this Plan) having a value
at the time of exercise equal to the total Option Price, (iii) by a combination
of such methods of payment, or (iv) by such other methods as may be approved by
the Board.
          (d) To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the shares to which such
exercise relates.
          (e) Successive grants may be made to the same Participant whether or
not any Option Rights previously granted to such Participant remain unexercised.
          (f) Each grant will specify the period or periods of continuous
service by the Optionee with the Company or any Subsidiary that is necessary
before the Option Rights or installments thereof will become exercisable. A
grant of Option Rights may provide for the earlier exercise of such Option
Rights in the event of the retirement, the attainment of reasonable age and
service requirements approved by the Board, death or disability of a Participant
or a Change in Control.
          (g) Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights.
          (h) Option Rights granted under this Plan may be (i) options,
including, without limitation, Incentive Stock Options, that are intended to
qualify under particular provisions of the Code, (ii) options that are not
intended so to qualify, or (iii) combinations of the

8



--------------------------------------------------------------------------------



 



foregoing. Incentive Stock Options may only be granted to Participants who meet
the definition of “employees” under Section 3401(c) of the Code.
          (i) The exercise of an Option Right will result in the cancellation on
a share- for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.
          (j) No Option Right will be exercisable more than 10 years from the
Date of Grant.
          (k) Each grant of Option Rights will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to this Plan and will contain such
terms and provisions, consistent with this Plan, as the Board may approve.
     5. Appreciation Rights.
          (a) The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting (i) to any Optionee, of
Tandem Appreciation Rights in respect of Option Rights granted hereunder, and
(ii) to any Participant, of Free-Standing Appreciation Rights. A Tandem
Appreciation Right will be a right of the Optionee, exercisable by surrender of
the related Option Right, to receive from the Company an amount determined by
the Board, which will be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise. Tandem Appreciation Rights may be granted
at any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. A Free-Standing Appreciation Right will be a right of the Participant to
receive from the Company an amount determined by the Board, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise.
          (b) Each grant of Appreciation Rights may utilize any or all of the
authorizations contained in the following provisions:

  (i)   Each grant will specify that the amount payable on exercise of an
Appreciation Right will be paid by the Company in cash, Common Shares or in any
combination thereof.     (ii)   Any grant may specify that the amount payable on
exercise of an Appreciation Right may not exceed a maximum specified by the
Board at the Date of Grant.     (iii)   Any grant may specify waiting periods
before exercise and permissible exercise dates or periods.     (iv)   Any grant
may specify that such Appreciation Right may be exercised only in the event of,
or earlier in the event of, the retirement, the attainment of reasonable age and
service requirements approved by the Board, death or disability of a Participant
or a Change in Control.

9



--------------------------------------------------------------------------------



 



  (v)   Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such Appreciation Rights.    
(vi)   Each grant of Appreciation Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Appreciation Rights, identify
the related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Board may approve.

          (c) Any grant of Tandem Appreciation Rights will provide that such
Tandem Appreciation Rights may be exercised only at a time when the related
Option Right is also exercisable and at a time when the Spread is positive, and
by surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.
          (d) Regarding Free-Standing Appreciation Rights only:

  (i)   Each grant will specify in respect of each Free-Standing Appreciation
Right a Base Price, which may not be less than the Market Value per Share on the
Date of Grant;

  (ii)   Successive grants may be made to the same Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised; and

  (iii)   No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

     6. Restricted Stock. The Board may, from time to time and upon such terms
and conditions as it may determine, also authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale may utilize any or all
of the authorizations contained in the following provisions:
          (a) Each such grant or sale will constitute an immediate transfer of
the ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
          (b) Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.
          (c) Each such grant or sale will provide that the Restricted Stock
covered by such grant or sale that vests upon the passage of time will be
subject to a “substantial risk of forfeiture” within the meaning of Section 83
of the Code for a period to be determined by the Board at the Date of Grant or
upon achievement of Management Objectives referred to in subparagraph (e) below.
If the elimination of restrictions is based only on the passage of time

10



--------------------------------------------------------------------------------



 



rather than the achievement of Management Objectives, the period of time will be
no shorter than three years, except that the restrictions may be removed ratably
during the three-year period, on at least an annual basis, as determined by the
Board.
          (d) Each such grant or sale will provide that during or after the
period for which such substantial risk of forfeiture is to continue, the
transferability of the Restricted Stock will be prohibited or restricted in the
manner and to the extent prescribed by the Board at the Date of Grant (which
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Stock to a
continuing substantial risk of forfeiture in the hands of any transferee).
          (e) Any grant of Restricted Stock may specify Management Objectives
that, if achieved, will result in termination or early termination of the
restrictions applicable to such Restricted Stock; provided, however, that
notwithstanding subparagraph (c) above, restrictions relating to Restricted
Stock that vests upon the achievement of Management Objectives may not terminate
sooner than one year from the Date of Grant. Each grant may specify in respect
of such Management Objectives a minimum acceptable level of achievement and may
set forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is at or above the minimum or
threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives. The
grant of a Qualified Performance-Based Award of Restricted Stock will specify
that, before the termination or early termination of restrictions applicable to
such Restricted Stock, the Board must determine that the Management Objectives
have been satisfied.
          (f) Notwithstanding anything to the contrary contained in this Plan,
any grant or sale of Restricted Stock may provide for the earlier termination of
restrictions on such Restricted Stock in the event of the retirement, the
attainment of reasonable age and service requirements approved by the Board,
death or disability of a Participant or a Change in Control.
          (g) Any such grant or sale of Restricted Stock may require that any or
all dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying award; provided, however, that dividends or other distributions on
Restricted Stock with restrictions that lapse as a result of the achievement of
Management Objectives will be deferred until and paid contingent upon the
achievement of the applicable Management Objectives.
          (h) Each grant or sale of Restricted Stock will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board may approve. Unless otherwise directed by the Board,
(i) all certificates representing shares of Restricted Stock will be held in
custody by the Company until all restrictions thereon will have lapsed, together
with a stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such shares or
(ii) all shares of Restricted Stock will be held at the Company’s transfer agent
in book entry form with appropriate restrictions relating to the transfer of
such shares of Restricted Stock.

11



--------------------------------------------------------------------------------



 



     7. Restricted Stock Units. The Board may, from time to time and upon such
terms and conditions as it may determine, also authorize the granting or sale of
Restricted Stock Units (which may also be referred to as Deferred Stock Units)
to Participants. Each such grant or sale may utilize any or all of the
authorizations contained in the following provisions:
          (a) Each such grant or sale will constitute the agreement by the
Company to deliver Common Shares or cash to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions (which may include the achievement of Management Objectives)
during the Restriction Period as the Board may specify. If a grant of Restricted
Stock Units specifies that the Restriction Period will terminate only upon the
achievement of Management Objectives, then, notwithstanding anything to the
contrary contained in subparagraph (c) below, such Restriction Period may not
terminate sooner than one year from the Date of Grant. Each grant may specify in
respect of such Management Objectives a minimum acceptable level of achievement
and may set forth a formula for determining the number of Restricted Stock Units
on which restrictions will terminate if performance is at or above the minimum
or threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives. The
grant of Qualified Performance-Based Awards of Restricted Stock Units will
specify that, before the termination or early termination of restrictions
applicable to such Restricted Stock Units, the Board must determine that the
Management Objectives have been satisfied.
          (b) Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.
          (c) If the Restriction Period lapses only by the passage of time
rather than the achievement of Management Objectives as provided in subparagraph
(a) above, each such grant or sale will be subject to a Restriction Period of
not less than three years, except that a grant or sale may provide that the
Restriction Period will expire ratably during the three-year period, on an
annual basis, as determined by the Board.
          (d) Notwithstanding anything to the contrary contained in this Plan,
any grant or sale of Restricted Stock Units may provide for the earlier lapse or
other modification of the Restriction Period in the event of the retirement, the
attainment of reasonable age and service requirements approved by the Board,
death or disability of a Participant or a Change in Control.
          (e) During the Restriction Period, the Participant will have no right
to transfer any rights under his or her award and will have no rights of
ownership in the Common Shares deliverable upon payment of the Restricted Stock
Units and will have no right to vote them, but the Board may, at the Date of
Grant, authorize the payment of dividend equivalents on such Restricted Stock
Units on either a current or deferred or contingent basis, either in cash or in
additional Common Shares; provided, however, that dividends or other
distributions on Common Shares underlying Restricted Stock Units with
restrictions that lapse as a result of the achievement of Management Objectives
will be deferred until and paid contingent upon the achievement of the
applicable Management Objectives.

12



--------------------------------------------------------------------------------



 



          (f) Each grant or sale will specify the time and manner of payment of
the Restricted Stock Units that have been earned. Each grant or sale will
specify that the amount payable with respect thereto will be paid by the Company
in Common Shares or cash.
          (g) Each grant or sale of Restricted Stock Units will be evidenced by
an Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board may approve.
     8. Cash Incentive Awards, Performance Shares and Performance Units. The
Board may, from time to time and upon such terms and conditions as it may
determine, also authorize the granting of Cash Incentive Awards, Performance
Shares and Performance Units. Each such grant may utilize any or all of the
authorizations contained in the following provisions:
          (a) Each grant will specify the number of Performance Shares or
Performance Units, or amount payable with respect to Cash Incentive Awards, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.
          (b) The Performance Period with respect to each Cash Incentive Award,
Performance Share or Performance Unit will be such period of time (not less than
one year) as will be determined by the Board at the time of grant, which may be
subject to earlier lapse or other modification in the event of the retirement,
death or disability of a Participant or a Change in Control; provided, however,
that no such adjustment will be made in the case of a Qualified
Performance-Based Award (other than in connection with the death or disability
of the Participant or a Change in Control) where such action would result in the
loss of the otherwise available exemption of the award under Section 162(m) of
the Code.
          (c) Any grant of Cash Incentive Awards, Performance Shares or
Performance Units may specify Management Objectives which, if achieved, will
result in payment or early payment of the award, and each grant may specify in
respect of such specified Management Objectives a minimum acceptable level or
levels of achievement and will set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to Cash
Incentive Awards, that will be earned if performance is at or above the minimum
or threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives. The
grant of a Qualified Performance-Based Award of a Cash Incentive Award,
Performance Shares or Performance Units will specify that, before the Cash
Incentive Award, Performance Shares or Performance Units will be earned and
paid, the Board must determine that the Management Objectives have been
satisfied.
          (d) Each grant will specify the time and manner of payment of Cash
Incentive Awards, Performance Shares or Performance Units that have been earned.
Any grant may specify that the amount payable with respect thereto may be paid
by the Company in cash, in Common Shares, in Restricted Stock or Restricted
Stock Units or in any combination thereof.

13



--------------------------------------------------------------------------------



 



          (e) Any grant of Cash Incentive Awards, Performance Shares or
Performance Units may specify that the amount payable or the number of Common
Shares, shares of Restricted Stock or Restricted Stock Units with respect
thereto may not exceed a maximum specified by the Board at the Date of Grant.
          (f) The Board may, at the Date of Grant of Performance Shares, provide
for the payment of dividend equivalents to the holder thereof either in cash or
in additional Common Shares, subject in all cases to deferral and payment on a
contingent basis based on the Participant’s earning of the Performance Shares
with respect to which such dividend equivalents are paid.
          (g) Each grant of Cash Incentive Awards, Performance Shares or
Performance Units will be evidenced by an Evidence of Award and will contain
such other terms and provisions, consistent with this Plan, as the Board may
approve.
     9. Awards to Non-Employee Directors. Subject to the limit set forth in
Section 3(b)(ii) of this Plan, the Board may, from time to time and upon such
terms and conditions as it may determine, authorize the granting to non-employee
Directors of Option Rights, Appreciation Rights or other awards contemplated by
Section 10 of this Plan and may also authorize the grant or sale of Common
Shares, Restricted Stock or Restricted Stock Units (which may also be referred
to as Deferred Stock Units) to non-employee Directors. Each grant of an award to
a non-employee Director will be upon such terms and conditions as approved by
the Board and will be evidenced by an Evidence of Award in such form as will be
approved by the Board. Each grant will specify in the case of an Option Right an
Option Price per share, and in the case of a Free-Standing Appreciation Right, a
Base Price per share, which will not be less than the Market Value per Share on
the Date of Grant. Each Option Right and Free-Standing Appreciation Right
granted under the Plan to a non-employee Director will expire not more than
10 years from the Date of Grant and will be subject to earlier termination as
hereinafter provided. Non-employee Directors, pursuant to this Section 9, may be
awarded, or may be permitted to elect to receive, pursuant to procedures
established by the Board, all or any portion of their annual retainer, meeting
fees or other fees in Common Shares, Restricted Stock, Restricted Stock Units or
other awards under the Plan in lieu of cash.
     10. Other Awards.
          (a) Subject to limitations under applicable law and to the limit set
forth in Section 3(b)(ii) of this Plan, the Board may grant to any Participant
such other awards that may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, or related to, Common Shares or
factors that may influence the value of such shares, including, without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Common Shares, purchase rights for Common
Shares, awards with value and payment contingent upon performance of the Company
or specified Subsidiaries, affiliates or other business units thereof or any
other factors designated by the Board, and awards valued by reference to the
book value of Common Shares or the value of securities of, or the performance of
specified Subsidiaries or affiliates or other business units of the Company. The
Board will determine the terms and conditions of such awards. Common Shares
delivered pursuant to an award in the nature of a purchase right granted under
this Section 10 will be purchased for such

14



--------------------------------------------------------------------------------



 



consideration, paid for at such time, by such methods, and in such forms,
including, without limitation, Common Shares, other awards, notes or other
property, as the Board determines.
          (b) The Board may grant Common Shares as a bonus, or may grant other
awards in lieu of obligations of the Company or a Subsidiary to pay cash or
deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as will be determined by the Board.
          (c) Share-based awards pursuant to this Section 10 are not required to
be subject to any minimum vesting period.
     11. Administration of the Plan.
          (a) This Plan will be administered by the Board, which may from time
to time delegate all or any part of its authority under this Plan to the
Executive Compensation Committee of the Board or any other committee of the
Board (or a subcommittee thereof), as constituted from time to time. To the
extent of any such delegation, references in this Plan to the Board will be
deemed to be references to such committee or subcommittee.
          (b) The interpretation and construction by the Board of any provision
of this Plan or of any agreement, notification or document evidencing the grant
of Option Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or other awards pursuant to Section 10 of
this Plan and any determination by the Board pursuant to any provision of this
Plan or of any such agreement, notification or document will be final and
conclusive.
          (c) The Board or, to the extent of any delegation as provided in
Section 11(a), the committee, may delegate to one or more of its members or to
one or more executive officers of the Company, or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Board, the committee, or any person to whom duties or powers have been delegated
as aforesaid, may employ one or more persons to render advice with respect to
any responsibility the Board, the committee or such person may have under the
Plan. The Board or the committee may, by resolution, authorize one or more
executive officers of the Company to do one or both of the following on the same
basis as the Board or the committee: (i) designate employees to be recipients of
awards under this Plan; (ii) determine the size of any such awards; provided,
however, that (A) the Board or the Committee will not delegate such
responsibilities to any such executive officer for awards granted to an employee
who is an executive officer, Director, or more than 10% beneficial owner of any
class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act, or any Covered Employee; (B) the resolution
providing for such authorization sets forth the total number of Common Shares
such executive officer(s) may grant; and (C) the executive officer(s) will
report periodically to the Board or the committee, as the case may be, regarding
the nature and scope of the awards granted pursuant to the authority delegated.
     12. Adjustments. The Board will make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights,

15



--------------------------------------------------------------------------------



 



Restricted Stock Units, Performance Shares and Performance Units granted
hereunder and, if applicable, in the number of Common Shares covered by other
awards granted pursuant to Section 10 hereof, in the Option Price and Base Price
provided in outstanding Option Rights and Appreciation Rights, and in the kind
of shares covered thereby, as the Board, in its sole discretion, may determine
is equitably required to prevent dilution or enlargement of the rights of
Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split- off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event or in the event of a Change in Control, the Board, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration (including cash), if any, as it, in
good faith, may determine to be equitable in the circumstances and may require
in connection therewith the surrender of all awards so replaced in a manner that
complies with Section 409A of the Code. In addition, for each Option Right or
Appreciation Right with an Option Price or Base Price greater than the
consideration offered in connection with any such transaction or event or Change
in Control, the Board may in its sole discretion elect to cancel such Option
Right or Appreciation Right without any payment to the person holding such
Option Right or Appreciation Right. The Board will also make or provide for such
adjustments in the numbers of shares specified in Section 3 of this Plan as the
Board in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 12;
provided, however, that any such adjustment to the number specified in
Section 3(b)(i) will be made only if and to the extent that such adjustment
would not cause any option intended to qualify as an Incentive Stock Option to
fail to so qualify.
     13. Change in Control. For purposes of this Plan, except as may be
otherwise prescribed by the Board in an Evidence of Award made under this Plan,
a “Change in Control” will be deemed to have occurred upon the occurrence of any
of the following events:
          (a) The consummation of a merger, consolidation, combination (as
defined in Section 1701.01(Q), Ohio Revised Code), or majority share acquisition
(as defined in Section 1701.01(R), Ohio Revised Code) involving the Company and
as a result of which the securities of the Company entitled to vote generally in
the election of Directors that are outstanding immediately prior to the
transaction do not continue to represent, directly or indirectly (either by
remaining outstanding or by being converted into securities of the surviving
entity or any parent thereof entitled to vote in the election of directors of
such entity), one-third or more of the voting power of the surviving entity or
any parent thereof;
          (b) The consummation of the sale of all or substantially all of the
assets of the Company;
          (c) The adoption of any resolution of reorganization or dissolution of
the Company by the shareholders;
          (d) If during any period of two consecutive years, individuals who at
the beginning of such period constitute the Directors of the Company cease for
any reason to

16



--------------------------------------------------------------------------------



 



constitute a majority thereof; provided, however, that any individual who
becomes a Director during such period whose election, or nomination for election
by the Company’s shareholders, was approved by a vote of at least two-thirds of
the Directors then still in office who were Directors of the Company at the
beginning of such period (either by specific vote or by approval of the proxy
statement of the Company in which such individual is named as a nominee for
Director, without objection to such nomination) will be considered as though
such individual were a Director of the Company at the beginning of such period,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
other than the Board; or
          (e) The acquisition by any person (including a group within the
meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange Act other than the
Company (or any of its Subsidiaries) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the
Company’s then outstanding securities, unless such acquisition is approved by
the vote of at least two-thirds of the Directors of the Company then in office.
     14. Detrimental Activity. Any Evidence of Award may provide that if a
Participant, either during employment by the Company or a Subsidiary or within a
specified period after termination of such employment, will engage in any
Detrimental Activity, and the Board will so find, forthwith upon notice of such
finding, the Participant will:
          (a) Forfeit any award granted under this Plan then held by the
Participant;
          (b) Return to the Company, in exchange for payment by the Company of
any amount actually paid therefor by the Participant, all Common Shares that the
Participant has not disposed of that were offered pursuant to this Plan within a
specified period prior to the date of the commencement of such Detrimental
Activity, and
          (c) With respect to any Common Shares so acquired that the Participant
has disposed of, pay to the Company in cash the difference between:

  (i)   Any amount actually paid therefor by the Participant pursuant to this
Plan, and

  (ii)   The Market Value per Share of the Common Shares on the date of such
disposition.

          (d) To the extent that such amounts are not paid to the Company, the
Company may set off the amounts so payable to it against any amounts that may be
owing from time to time by the Company or a Subsidiary to the Participant,
whether as wages, deferred compensation or vacation pay or in the form of any
other benefit or for any other reason.
In addition, notwithstanding anything in the Plan to the contrary, any Evidence
of Award may provide for the cancellation or forfeiture of an award or the
forfeiture and repayment to the

17



--------------------------------------------------------------------------------



 



Company of any gain related to an award, or other provisions intended to have a
similar effect, upon such terms and conditions as may be determined by the Board
from time to time.
     15. Non U.S. Participants. In order to facilitate the making of any grant
or combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board may approve
such supplements to or amendments, restatements or alternative versions of this
Plan (including, without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Company.
     16. Transferability.
          (a) Except as otherwise determined by the Board, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Cash Incentive Award, award contemplated by Section 9 or 10 of
this Plan or dividend equivalents paid with respect to awards made under the
Plan will be transferable by the Participant except by will or the laws of
descent and distribution, and in no event will any such award granted under the
Plan be transferred for value. Except as otherwise determined by the Board,
Option Rights and Appreciation Rights will be exercisable during the
Participant’s lifetime only by him or her or, in the event of the Participant’s
legal incapacity to do so, by his or her guardian or legal representative acting
on behalf of the Participant in a fiduciary capacity under state law or court
supervision.
          (b) The Board may specify at the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares or Performance Units or (ii) no longer subject
to the substantial risk of forfeiture and restrictions on transfer referred to
in Section 6 of this Plan, will be subject to further restrictions on transfer.
     17. Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board) may include relinquishment
of a portion of such benefit. If a Participant’s benefit is to be received in
the form of Common Shares, and such

18



--------------------------------------------------------------------------------



 



Participant fails to make arrangements for the payment of tax, the Company will
withhold such Common Shares having a value equal to the amount required to be
withheld. Notwithstanding the foregoing, when a Participant is required to pay
the Company an amount required to be withheld under applicable income and
employment tax laws, the Participant may elect to satisfy the obligation, in
whole or in part, by electing to have withheld, from the shares required to be
delivered to the Participant, Common Shares having a value equal to the amount
required to be withheld (except in the case of Restricted Stock where an
election under Section 83(b) of the Code has been made), or by delivering to the
Company other Common Shares held by such Participant. The shares used for tax
withholding will be valued at an amount equal to the Market Value per Share of
such Common Shares on the date the benefit is to be included in Participant’s
income. In no event will the Market Value per Share of the Common Shares to be
withheld and delivered pursuant to this Section to satisfy applicable
withholding taxes in connection with the benefit exceed the minimum amount of
taxes required to be withheld. Participants will also make such arrangements as
the Company may require for the payment of any withholding tax obligation that
may arise in connection with the disposition of Common Shares acquired upon the
exercise of Option Rights.
     18. Compliance with Section 409A of the Code.
          (a) To the extent applicable, it is intended that this Plan and any
grants made hereunder comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Participants. This Plan and any grants made hereunder will be
administered in a manner consistent with this intent. Any reference in this Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.
          (b) Neither a Participant nor any of a Participant’s creditors or
beneficiaries will have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under this Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under this
Plan and grants hereunder may not be reduced by, or offset against, any amount
owing by a Participant to the Company or any of its Subsidiaries.
          (c) If, at the time of a Participant’s separation from service (within
the meaning of Section 409A of the Code), (i) the Participant will be a
specified employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the tenth business day of the seventh month after such
separation from service.

19



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any provision of this Plan and grants hereunder to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A of the Code, the Company reserves the right to make amendments
to this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.
     19. Amendments.
          (a) The Board may at any time and from time to time amend this Plan in
whole or in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of Common Shares which may be issued
under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
shareholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the Common Shares are not traded on the
New York Stock Exchange, the principal national securities exchange upon which
the Common Shares are traded or quoted, then, such amendment will be subject to
shareholder approval and will not be effective unless and until such approval
has been obtained.
          (b) Except in connection with a corporate transaction or event
described in Section 12 of this Plan, the terms of outstanding awards may not be
amended to reduce the Option Price of outstanding Option Rights or the Base
Price of outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without shareholder approval. This
Section 19(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 12 of this Plan.
          (c) If permitted by Section 409A of the Code and Section 162(m) of the
Code, but subject to the paragraph that follows, in the case of involuntary
termination of employment or termination of employment by reason of death,
disability, retirement, closing of business or operation units, or elimination
of job position, or in the case of unforeseeable emergency or other special
circumstances (including reaching reasonable age and service requirements
approved by the Board from time to time), of or relating to a Participant who
holds an Option Right or Appreciation Right not immediately exercisable in full,
or any shares of Restricted Stock as to which the substantial risk of forfeiture
or the prohibition or restriction on transfer has not lapsed, or any Restricted
Stock Units as to which the Restriction Period has not been completed, or any
Cash Incentive Awards, Performance Shares or Performance Units which have not
been fully earned, or any other awards made pursuant to Section 10 subject to
any vesting schedule or transfer restriction, or who holds Common Shares subject
to any transfer restriction imposed pursuant to Section 16(b) of this Plan, the
Board may, in its sole discretion, accelerate the time at

20



--------------------------------------------------------------------------------



 



which such Option Right, Appreciation Right or other award may be exercised or
the time at which such substantial risk of forfeiture or prohibition or
restriction on transfer will lapse or the time when such Restriction Period will
end or the time at which such Cash Incentive Awards, Performance Shares or
Performance Units will be deemed to have been fully earned or the time when such
transfer restriction will terminate or may waive any other limitation or
requirement under any such award except in the case of a Qualified
Performance-Based Award where such action would result in the loss of the
otherwise available exemption of the award under Section 162(m) of the Code.
Subject to Section 19(b) hereof, the Board may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively, except in
the case of a Qualified Performance-Based Award (other than in connection with
the Participant’s death or disability, or a Change of Control) where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such case, the Board will not make any
modification of the Management Objectives or the level or levels of achievement
with respect to such Qualified Performance-Based Award. Subject to Section 12
above, no such amendment will impair the rights of any Participant without his
or her consent. The Board may, in its discretion, terminate this Plan at any
time. Termination of this Plan will not affect the rights of Participants or
their successors under any awards outstanding hereunder and not exercised in
full on the date of termination.
     20. Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.
     21. Effective Date/Termination. This Plan will be effective as of the
Effective Date. No grants will be made on or after November 7, 2010 (provided
that this Plan is approved by the shareholders of the Company prior to or on
such date) under the Existing Plan, except that outstanding awards granted under
the Existing Plan will continue unaffected following such date. No grant will be
made under this Plan more than 10 years after November 7, 2010, but all grants
made on or prior to such date will continue in effect thereafter subject to the
terms thereof and of this Plan.
     22. Miscellaneous Provisions.
          (a) The Company will not be required to issue any fractional Common
Shares pursuant to this Plan. The Board may provide for the elimination of
fractions or for the settlement of fractions in cash.
          (b) This Plan will not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time.
          (c) To the extent that any provision of this Plan would prevent any
Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision will be null and void with respect to such
Option Right. Such provision, however, will

21



--------------------------------------------------------------------------------



 



remain in effect for other Option Rights and there will be no further effect on
any provision of this Plan.
          (d) No award under this Plan may be exercised by the holder thereof if
such exercise, and the receipt of stock thereunder, would be, in the opinion of
counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.
          (e) Absence on leave approved by a duly constituted officer of the
Company or any of its Subsidiaries will not be considered interruption or
termination of service of any employee for any purposes of this Plan or awards
granted hereunder, except that no awards may be granted to an employee while he
or she is absent on leave.
          (f) No Participant will have any rights as a stockholder with respect
to any shares subject to awards granted to him or her under this Plan prior to
the date as of which he or she is actually recorded as the holder of such shares
upon the stock records of the Company.
          (g) The Board may condition the grant of any award or combination of
awards authorized under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or a Subsidiary to the Participant.
          (h) Except with respect to Option Rights and Appreciation Rights, the
Board may permit Participants to elect to defer the issuance of Common Shares
under the Plan pursuant to such rules, procedures or programs as it may
establish for purposes of this Plan and which are intended to comply with the
requirements of Section 409A of the Code. The Board also may provide that
deferred issuances and settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts.
          (i) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Board, such provision will be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it will be stricken and the remainder of this Plan will
remain in full force and effect.

22